DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
A.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
B.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given via a telephonic communication with Kenneth D. Bassinger (Reg. No. 43,484) on April 7, 2021.

C.	The application has been amended as follows: 

Claim 1 is amended as follows:
1.	A capsulotomy device comprising:
a tubular insertion sleeve beveled at a distal end of the tubular insertion sleeve and further comprising two vertically asymmetrically offset notches disposed opposite one another at the distal end of the tubular insulation sleeve, each of the two notches terminating at the beveled distal end of the tubular insertion sleeve, each of the two notches having a first face and a second face, the first face opposite the second face, wherein the first face extends further distally than the second face;
an insulating portion slidably disposed within the tubular insertion sleeve, wherein the insulating portion at a distal end comprises an electrically insulating material separating first and second ends of a heating element; and
planar loop with respect to the tubular insertion sleeve.

Claim 11 is amended as follows:
11.	A capsulotomy device comprising:
a tubular insertion sleeve beveled at a distal end of the tubular insertion sleeve and further comprising two notches disposed opposite one another at the distal end of the tubular insulation sleeve, wherein proximal ends of the notches are vertically asymmetrically offset 0.20-0.60 mm with respect to each other at the distal end of the tubular insulation sleeve, each of the two notches terminating at the beveled distal end of the tubular insertion sleeve, each of the two notches having a first face and a second face, the first face opposite the second face, wherein the first face extends further distally than the second face;
an insulating portion slidably disposed within the tubular insertion sleeve, wherein the insulating portion at a distal end comprises an electrically insulating material separating first and second ends of a heating element; and
a planar loop comprising the heating element coupled to the distal end of the insulating portion, wherein the first and second ends of the heating element define a transitional neck that extends at an upward angle from the planar loop with respect to the tubular insertion sleeve.

Claim 20 is amended as follows:
20.	A capsulotomy device comprising:
a tubular insertion sleeve beveled at a distal end of the tubular insertion sleeve and further comprising two notches disposed opposite one another at the distal end of the tubular insulation sleeve, each of the two notches terminating at the beveled distal end of the tubular insertion sleeve, wherein proximal ends of the notches are vertically asymmetrically offset at the distal end of the tubular insulation sleeve, each of the two notches having a first face and a second face, the first face opposite the second face, wherein the first face extends further distally than the second face; and
a planar loop located in the two notches, such that when the planar loop is retracted through the two notches, retracted portions of the planar loop cross one another resulting in elevation of the planar loop with respect to the tubular insertion sleeve.

Allowable Subject Matter
D.    	Claims 1, 3-11, & 13-20 are allowed.

E.	The following is an Examiner’s statement of reasons for allowance:

Applicant’s 03/25/21 Amendment has overcome the rejections under 35 U.S.C. §§ 112(b) & 103 previously set forth in the 12/28/2020 Non-Final Action.
	
Regarding independent claim 1, the prior art of record fails to teach all the limitations of, or render obvious, the claimed capsulotomy device.  More particularly, independent claim 1 inter alia, “a tubular insertion sleeve beveled at a distal end of the tubular insertion sleeve and further comprising two vertically asymmetrically offset notches disposed opposite one another at the distal end of the tubular insulation sleeve.”  
In addition to the notches being vertically asymmetrically offset, each of the two notches has “a first face and a second face, the first face opposite the second face, wherein the first face extends further distally than the second face.”  
Independent claim 1 further requires a “planar loop…disposed within the two notches and between the first and second faces of each notch when deployed and retracted from the tubular insertion sleeve, such that when the planar loop is retracted, retracted portions of the planar loop cross one another resulting in elevation of the planar loop with respect to the tubular insertion sleeve.”  
As noted in Applicant’s published application (U.S. 2018/0036170), asymmetrically positioning the notches vertically relative to one another in the insertion sleeve leads to retracted portions of the planar loop crossing one another when the planar loop is retracted, resulting in elevation of the planar loop during retraction [see ¶[0045]].  Such a configuration helps prevent inadvertent contact of the planar loop with the lens capsule [see ¶[0044]].
	Neither U.S. 2010/0312252 to Jia et al. (“Jia”), U.S. 2003/0135222 to Baska ("Baska"), U.S. 2012/0245583 to Truckai ("Truckai"), nor the other references of record, teach all the limitations of, or render obvious, the claimed notch configuration referenced above that enables retracted portions of the planar loop to cross one another resulting in elevation of the planar loop with respect to the tubular insertion sleeve when the planar loop is retracted.

Independent claims 11 & 20 each include the same combination of features, and are therefore allowed for the same reasons set forth above regarding independent claim 1.  



Conclusion
F.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794